December 2, 2021



                                                                 Supreme Court

                                                                 No. 2020-136-C.A.
                                                                 (P1/15-1144BG)



                       State                   :

                         v.                    :

                    Tevin Briggs.              :




                   NOTICE: This opinion is subject to formal revision before
                   publication in the Rhode Island Reporter. Readers are requested
                   to notify the Opinion Analyst, Supreme Court of Rhode Island,
                   250 Benefit Street, Providence, Rhode Island 02903, at Tel. 222-
                   3258 or Email opinionanalyst@courts.ri.gov of any
                   typographical or other formal errors in order that corrections may
                   be made before the opinion is published.
                                                       Supreme Court

                                                       No. 2020-136-C.A.
                                                       (P1/15-1144BG)


                 State                   :

                   v.                    :

             Tevin Briggs.               :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Lynch Prata, for the Court. This case came before the Supreme

Court on October 6, 2021, on appeal by the defendant, Tevin Briggs (defendant or

Briggs), from the denial of his motion to correct an illegal sentence.1 Before this

Court, the defendant argues that the trial justice erred in denying his motion to

correct an illegal sentence pursuant to Rule 35(a) of the Superior Court Rules of

Criminal Procedure. The defendant argues that his sentence is illegal and must be

vacated because, he contends, the state did not provide him with proper notice as




1
 The defendant has also filed a petition for writ of certiorari seeking review of the
Superior Court’s denial of his postconviction-relief application in a related case.
That petition is not part of the instant case.
                                        -1-
required by G.L. 1956 § 12-19-39 (the criminal street gang enhancement statute).2

For the reasons set forth herein, we affirm the decision and judgment of the Superior

Court.

                                    Facts and Travel

         The defendant was indicted by a grand jury and charged with nine counts,

including first-degree murder, various weapons charges, assault, and conspiracy.

The charges stemmed from an incident that allegedly occurred on October 22, 2014,

wherein Briggs and three of his fellow gang members purportedly killed a rival gang

member and wounded another in a parking lot at the Chad Brown housing complex




2
    The criminal street gang enhancement statute states, in relevant part:

               “(b) Any person who is convicted of any felony that is
               knowingly committed for the benefit, at the direction of,
               or in association with any criminal street gang or criminal
               street gang member, with the intent to promote, further, or
               assist in the affairs of a criminal street gang or criminal
               conduct by criminal street gang members, in addition to
               the sentence provided for the commission of the
               underlying offense, shall be subject to imprisonment for
               an additional term of not more than ten (10) years.

               “(c) Whenever it appears that a person may be subject to
               the enhanced sentence in this section, the attorney general,
               in no case later than the first pretrial conference, shall file
               with the court a notice specifying that the defendant, upon
               conviction, is subject to the imposition of sentencing in
               accordance with this section.” General Laws 1956
               § 12-19-39.
                                            -2-
in Providence, Rhode Island.3        If found guilty, defendant faced a possible

incarceration of two mandatory consecutive life sentences plus one hundred years’

imprisonment.

      Prior to the indictment being returned, defendant’s counsel negotiated a

cooperation agreement with the state (the original agreement).           The original

agreement provided that defendant would cooperate with the state in its investigation

of the murder and related crimes and would plead guilty to all nine counts of the

indictment. In exchange, the state agreed to recommend the following sentence to

the trial justice: (1) a single life sentence for first-degree murder; (2) a concurrent

sentence of ten years for various assault and weapons charges; and (3) a consecutive

suspended sentence of twenty nonparolable years, with probation.4

      On April 9, 2015, defendant signed the original agreement. Thereafter,

defendant testified before the grand jury regarding the gang-related crimes he was

involved with on October 22, 2014. On April 22, 2015, defendant pled guilty to all

the charges of the indictment. He was to be sentenced, according to the plea form,

“as set forth in the agreement between the state and Tevin Briggs dated 4-9-2015[.]”

Because the original agreement made clear that it was being made “[i]n


3
  The factual background surrounding the October 22, 2014 incident is more fully
set forth in this Court’s decision in State v. Moten, 187 A.3d 1080 (R.I. 2018).
4
 The state also agreed that at the time of sentencing it would dismiss two counts of
discharging a firearm while committing a crime of violence.
                                         -3-
consideration of [d]efendant’s promises under [the] agreement, including those that

remain to be performed at the time of [d]efendant’s sentencing,” Briggs was not

sentenced on April 22, 2015. Rather, after pleading guilty, Briggs testified, he

continued to cooperate and give information to the state “[a]t least two or three

times.”

      Nearly one year later, on March 22, 2016, defendant filed a pro se motion to

withdraw his guilty plea. The defendant claimed that his plea was not entered

knowingly, intelligently, or voluntarily, and “was * * * a result of extreme duress,

and [his] attorney misrepresenting the facts.”5 The defendant cited his history of

“psychiatric conditions and treatment[,]”6 and he alleged that his attorney had

pressured him to engage in a “free talk” with the state, misrepresented the amount

of time he faced in prison, and coerced him by threatening to “walk out” if defendant

did not plead guilty.

      The defendant’s motion prompted the state to withdraw the original

agreement, and defendant once again faced the maximum amount of incarceration




5
 The defendant later testified that he was also receiving pressure from other inmates
at the Adult Correctional Institutions to withdraw his guilty plea.
6
  The defendant testified that for many years prior to his incarceration he had been
treated for ADHD, attention deficit hyperactivity disorder.
                                        -4-
for the nine counts set forth in the indictment.7 Given the allegations of wrongdoing

defendant had lodged against his attorney, the attorney moved to withdraw as

counsel. The trial justice granted counsel’s motion to withdraw, and new counsel

was appointed.

       The defendant’s new attorney testified during the postconviction-relief

proceedings that, due to defendant’s significant sentencing exposure, as well as

Brigg’s self-incriminating grand jury testimony, the attorney had attempted to

minimize the impact of the motion to withdraw plea and negotiate terms similar to

the original agreement.     The state ultimately agreed to enter into a renewed

cooperation agreement (the renewed agreement) with similar terms to the original

agreement. In exchange, defendant agreed to dismiss his motion to withdraw his

guilty plea and allow the state to proceed under the criminal street gang enhancement

statute.

       The plain language of the criminal street gang enhancement statute requires

the state to file notice, before the first pretrial conference, to anyone who may be



7
  The original agreement required defendant “to provide truthful and complete
testimony under oath in any hearing, trial, or other judicial proceeding * * *
regarding the events surrounding the murder of Terry Robinson[.]” It provided that
“[t]he [d]efendant understands that if he * * * fails to cooperate in any way, it will
be considered a violation of this agreement and may render it null and void.” At the
time defendant filed his motion to withdraw his guilty plea, he had not completely
fulfilled his obligations under the original agreement because he had not yet testified
against his codefendants at trial.
                                         -5-
subject to the enhanced sentencing in the statute. See § 12-19-39(c). Neither party

disputes this. However, as a condition of the renewed agreement, defendant agreed

to waive his right to timely notice. The state filed notice of street gang sentencing

enhancement on June 8, 2016, and, according to the certification on the notice,

“handed [it] to the defendant in open court * * *.”

      On the same day, a hearing was held on defendant’s pending motion to

withdraw plea. The defendant formally withdrew his motion and expressly waived

his right to a timely notice that he was subject to enhanced sentencing under the

statute. As agreed, the state dismissed two counts of discharging a firearm during a

crime of violence, and defendant pled guilty to the remaining counts of the

indictment.

      On March 16, 2017, the trial justice sentenced defendant to a mandatory term

of life imprisonment for first-degree murder and a consecutive total of fifty years’

imprisonment for, according to the trial justice, “offenses ancillary to the shooting.”

Pursuant to the criminal street gang enhancement statute, the trial justice sentenced

defendant to an additional consecutive ten-year term of imprisonment.

      Over two years later, on May 20, 2019—with yet another attorney

representing him—defendant filed a motion to correct his sentence.8 The defendant


8
  Because defendant’s challenge before the Superior Court was that his sentence was
illegal, his motion will be considered to have been timely. Super. R. Civ. P. 35(a)
(“The court may correct an illegal sentence at any time.”).
                                         -6-
asserted that the state had failed to timely notify him of its intention to pursue the

criminal street gang sentencing enhancement. Thus, he argued, the trial justice’s

decision to apply the enhanced sentence was illegal and his sentence was subject to

correction. The trial justice denied defendant’s motion in a written decision filed on

March 10, 2020, finding that defendant’s sentence was not illegal because defendant

had expressly waived his right to timely notice as part of the renewed agreement.

Judgment entered on March 18, 2021, and defendant timely appealed to this Court.9

Additional pertinent facts will be provided as needed.

                                Standard of Review

      “This Court follows a ‘strong policy against interfering with a trial justice’s

discretion in sentencing matters.’” State v. Mattatall, 219 A.3d 1288, 1292-93 (R.I.



9
  Prior to oral argument before this Court, a close examination of the record of this
case disclosed certain procedural infirmities. In the Superior Court, defendant’s
postconviction-relief application and motion to correct sentence were heard together,
and a single decision denying the application and motion was issued by the trial
justice. That decision and a corresponding judgment reference the case number for
both the postconviction-relief application case and the instant criminal matter. The
decision and judgment were entered on the docket of the postconviction-relief
matter, but not in the present case.
       Accordingly, on September 22, 2021, we remanded this case to the Superior
Court “for immediate entry of the decision and judgment” in this case. See Brenner
Associates, Inc. v. Rousseau, 537 A.2d 120, 122 (R.I. 1988) (deciding the merits of
an appeal where “the failure to enter judgment was apparently a clerical oversight”);
Simmons v. State, 119 R.I. 578, 579, 381 A.2d 1045, 1046 (1978) (recognizing that
the absence of a judgment in the record may be corrected by remand to the Superior
Court “for entry of a nunc pro tunc judgment”). The Superior Court entered the
decision and judgment, and the matter was returned to this Court.
                                        -7-
2019) (quoting State v. Barkmeyer, 32 A.3d 950, 952 (R.I. 2011)). As such, our

“review of a trial justice’s decision on a Rule 35 motion is extremely limited.” Id. at

1293 (quoting Barkmeyer, 32 A.3d at 952). We interfere with the trial justice’s

discretion only “in rare instances when the trial justice has imposed a sentence that

is without justification and is grossly disparate from other sentences generally

imposed for similar offenses.” State v. Ruffner, 5 A.3d 864, 867 (R.I. 2010) (quoting

State v. Coleman, 984 A.2d 650, 654 (R.I. 2009)).

      However, “‘[w]hen faced with the interpretation of statutes and court rules

upon review of a Rule 35 motion, * * *’ this Court applies ‘a de novo standard.’”

Mattatall, 219 A.3d at 1293 (quoting State v. Bouffard, 35 A.3d 909, 916 (R.I.

2012)). It is well settled that “[i]n construing statutes or court rules, * * * ‘when the

language * * * is clear and unambiguous, this Court must give the words * * * their

plain and ordinary meanings.’” Cashman Equipment Corporation, Inc. v. Cardi

Corporation, Inc., 139 A.3d 379, 382 (R.I. 2016) (brackets omitted) (quoting State

v. Brown, 88 A.3d 1101, 1110 (R.I. 2014)).

                                      Discussion

      On appeal, defendant argues that the notice requirement of the criminal street

gang enhancement statute is “specific, unambiguous and mandatory.” Accordingly,

he contends that the statute does not permit waiver, that the state failed to provide




                                          -8-
him with timely notice, and that, therefore, his sentence is illegal. We disagree with

these contentions.

        As previously noted, the criminal street gang enhancement statute provides

that:

              “Whenever it appears that a person may be subject to the
              enhanced sentence in this section, the attorney general, in
              no case later than the first pretrial conference, shall file
              with the court a notice specifying that the defendant, upon
              conviction, is subject to the imposition of sentencing in
              accordance with this section.” Section 12-19-39(c).

        Section 12-19-39(c) gives a criminal defendant the right to be provided with

timely notice of the state’s intention to pursue enhanced sentencing under the

criminal street gang enhancement statute. This is a statutory right. See State v.

Werner, 851 A.2d 1093, 1109 (R.I. 2004) (vacating an enhanced habitual offender

status sentence “on procedural grounds,” because the General Assembly clearly

intended to provide a defendant with notice of the state’s intent to proceed with the

enhanced sentence). As this Court has previously held, a criminal defendant may

waive a statutory right if said waiver “is ‘given voluntarily, knowingly, and

intelligently.’” Bryant v. Wall, 896 A.2d 704, 709 (R.I. 2006) (quoting State v.

Holdsworth, 798 A.2d 917, 923 (R.I. 2002)). “In determining the validity of the

waiver, we look to the totality of the circumstances.” Id. (brackets omitted) (quoting

Holdsworth, 798 A.2d at 923).



                                         -9-
         Here, it is clear from the totality of the circumstances that defendant

voluntarily, knowingly, and intelligently waived his statutory right to timely notice

under § 12-19-39(c). During the hearing on defendant’s motion to withdraw his

plea, the trial justice inquired whether defense counsel “had an opportunity to

explain the gang enhancement” to Briggs. The defendant’s attorney indicated that

he did explain the gang enhancement to defendant and that “we’ve agreed to allow

[the state] * * * to file that really out of time; it would’ve had to be done by the first

pretrial. Obviously, the circumstances have changed and we have no objection to

that.”

         After establishing that defendant had the opportunity to discuss the

consequences of waiving his right to notice under the criminal street gang

enhancement statute with his attorney, the trial justice turned to defendant directly

and inquired:

              “THE COURT: Mr. Briggs, are you following what we’re
              talking about?

              “THE DEFENDANT: Yes, your Honor.

              “THE COURT: That gang enhancement element that [the
              prosecutor and defense counsel] are talking about includes
              the [s]tate’s notice to you that they intend to argue it, if
              they choose to, if you agree to let it be filed at this time
              even though it’s later than it should have been filed, you’re
              in agreement that it can [be] filed now; do you agree to
              that?



                                          - 10 -
             “THE DEFENDANT: Yes, your Honor.” (Emphasis
             added.)

      This colloquy demonstrates that the trial justice clearly explained to defendant

that the state was filing notice of its pursuit of enhanced sentencing “later than it

should have been filed,” and asked defendant whether he was agreeing to that. The

defendant unequivocally responded that he did agree.

      Although we have recognized that “the waiver of any * * * known right or

privilege should not be lightly inferred[,]” Andrade v. State, 448 A.2d 1293, 1294

(R.I. 1982), we find it readily apparent from the record that defendant voluntarily,

knowingly, and intelligently relinquished his right to timely notice.        The trial

justice’s thorough explanation, coupled with defense counsel’s representations and

defendant’s unequivocal responses, shows that defendant voluntarily, knowingly,

and intelligently waived his statutory right to timely notice under the criminal street

gang enhancement statute. See Bryant, 896 A.2d at 709 (upholding a defendant’s

waiver of a statutory right to counsel where the hearing justice twice asked the

defendant whether he wished to waive his right and the defendant unequivocally

stated that he waived said right).

      Because we conclude that the defendant’s waiver of notice under the criminal

street gang enhancement statute was valid, we see no error by the trial justice in

denying the defendant’s motion to correct sentence. The trial justice was entitled to



                                        - 11 -
sentence the defendant to an additional consecutive ten-year term of imprisonment

pursuant to § 12-19-39(b).

                                   Conclusion

      For the reasons set forth in this opinion, we affirm the decision and judgment

of the Superior Court. The record shall be remanded to the Superior Court.




                                       - 12 -
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Tevin Briggs.

                                     No. 2020-136-C.A.
Case Number
                                     (P1/15-1144BG)

Date Opinion Filed                   December 2, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Robert D. Krause

                                     For State:

                                     Brianne M. Chevalier
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     William V. Devine, Jr., Esq.




SU-CMS-02A (revised June 2020)